Mr. Justice Aldrey
delivered the opinion of the court.
According to a certificate issued by the clerk of the lower court, the defendant appealed from a judgment entered in action of debt No. 5600. The transcript of the record for the appeal was approved by the court on March 29, 1920, and on the following day the clerk so notified the parties. Taking these facts as a basis and also that the transcript has not been filed in this court, on the 28th of June the ap-pellee moved for dismissal of the appeal taken by the defendant. The appellant opposed this motion, alleging that he had not been notified that the trial court had approved the transcript of the evidence and that although early in April he received a notice of this kind, the said notice bears *674number 5410, the number of an action of redemption between the same parties which had already been filed in this court on appeal, for which reason he could not understand tbe notice.
Act No. 27 of November 27, 1917, provides that when an appeal is taken, instead of preparing the statement of the case required by section 299 of the Code of Civil Procedure, the appellant may ask the trial court to order the stenographer to prepare a transcript of the evidence, which, after certain formalities, shall be certified by the judge and when so approved shall form a part of the judgment roll. Section 3 of the said act was amended, as to who may ask for extensions of time for preparing the transcript of the evidence, by Act No. 81 of June 26, 1919, which act also amended section 299 of the Code of Civil Procedure so that it provides, among other things, that when the bill of exceptions and statement of the case shall have been approved by the judge, they shall become a part of the judgment roll.
Neither of these acts imposes upon the clerk of the court the duty of notifying the parties of 'the approval by the judge of -the transcript of the evidence prepared by the stenographer, or of the bill of exceptions and statement of the case prepared by the appellant; therefore■ there is no defense for the appellant in this case in the fact that the clerk did not notify him of the approval by the judge of the transcript of the evidence prepared by the stenographer at the appellant’s instance, or in the fact that the notice voluntarily given to him by the clerk was erroneous and gave rise to doubts, which could have been easily removed in this case, because, according to the statement of the appellant himself, the action of redemption to which the notice referred was already on file in the Supreme Court. Under the civil procedure now in force no notices are required unless they are expressly ordered, for it is presumed that the attorneys or the parties will attend to their own affairs. Guardian As*675surance Company v. López Acosta, District Judge, 24 P. R. R. 597.
The appellant not haying filed the transcript of the record in this court within thirty days after the approval by the judge of the transcript of the evidence, as required by the last paragraph of section 2 of the said Act No. 81 amending section 299 of the Code of Civil Procedure, the motion of the appellee must be sustained and the appeal

Dismissed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.